Case 2:18-cv-12268-TGB-EAS ECF No. 22 filed 06/26/20    PageID.258   Page 1 of 7




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DAVID HARRISON, ET AL.,                                2:18-cv-12268

                  Plaintiffs,               HON. TERRENCE G. BERG

      v.

DIRECTOR OF UNITED
                                         ORDER MODIFYING IN PART
STATES CITIZENSHIP AND
                                          AND ADOPTING IN PART
IMMIGRATION SERVICES, ET
                                               REPORT AND
AL.,
                                            RECOMMENDATION
                  Defendants.


      Plaintiffs David Harrison and Mary Katriona Harrison, a married

couple, brought this case challenging the denial of their Petition for Alien

Relative by United States Citizenship and Immigration Services. This

Court remanded the case to the agency with directions to consider

whether the exception to crimes typically considered a specified offense

against a minor contained in 34 U.S.C. § 20911(5)(C) applies to David

Harrison’s 1994 conviction. The case is again before the Court on

Plaintiffs’ motion for attorney’s fees under the Equal Access to Justice

Act (“EAJA”), 28 U.S.C. § 2412. The motion was referred to Magistrate

Judge Elizabeth A. Stafford, who issued a Report and Recommendation

proposing that the motion be denied on the basis that Plaintiffs are not
technically prevailing parties within the meaning of the EAJA and,

                                     1
Case 2:18-cv-12268-TGB-EAS ECF No. 22 filed 06/26/20   PageID.259   Page 2 of 7




moreover, the government’s position was substantially justified.

Although this Court believes Sixth Circuit precedent supports finding

that Plaintiffs are the prevailing parties in this matter, ultimately it

agrees with the Magistrate Judge that the government’s position was
substantially justified. The Court will accordingly modify in part and

adopt in part the Report and Recommendation, ECF No. 20, and deny

Plaintiffs’ motion for attorney’s fees and costs, ECF No. 16.
                          LEGAL STANDARD

      The law provides that either party may serve and file written

objections “[w]ithin fourteen days after being served with a copy” of a

report and recommendation. 28 U.S.C. § 636(b)(1). The district court will

make a “de novo determination of those portions of the report . . . to which

objection is made.” Id. The district court is not obligated to independently
review parts of the Report and Recommendation to which no objection is

made. See Thomas v. Arn, 474 U.S. 140, 149–52 (1985).

                              DISCUSSION

      In actions brought by or against the United States, “a court shall

award to a prevailing party other than the United States fees and

expenses . . . unless the court finds that the position of the United States
was substantially justified or that special circumstances make the award

unjust.” 28 U.S.C. § 2412(d)(1)(A). A position is substantially justified

when it has a “reasonable basis both in law and fact.” Pierce v.
Underwood, 487 U.S. 552, 565 (1988)).
                                     2
Case 2:18-cv-12268-TGB-EAS ECF No. 22 filed 06/26/20   PageID.260   Page 3 of 7




       I.   Plaintiffs are the prevailing party.

      The Magistrate Judge determined that Plaintiffs are not entitled to

attorney’s fees under the EAJA because they are not the “prevailing

party” as that term has been interpreted by the Supreme Court and the
Sixth Circuit. The Supreme Court has indeed said that a plaintiff does

not necessarily become the prevailing party by virtue of accomplishing

what he set out to achieve through his lawsuit. See Buckhannon Bd. &
Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598,

604–05 (2001). And obtaining a remand for further proceedings before

the agency from which the plaintiff appealed does not, in and of itself,

always create prevailing party status. Marshall v. Comm’r of Soc. Sec.,

444 F.3d 837, 840 (6th Cir. 2006) (citing Sullivan v. Hudson, 490 U.S.

877, 887 (1989)). Although the Magistrate Judge’s analogizing of this
case to social security appeals has some utility, the Court finds the

matter at hand more similar to the recent Sixth Circuit case of Pablo

Lorenzo v. Barr, 779 F. App’x 366 (6th Cir. 2019). That case, like this one,

involved an appeal from the immigration agency that resulted in remand.

      In Pablo Lorenzo, the plaintiff had appealed a decision by the Board

of Immigration Appeals (“BIA”) denying his motion to reopen his

application for asylum based on changed country conditions and

ineffective assistance of counsel. The Sixth Circuit remanded plaintiff’s

case to the BIA, finding that the BIA had failed to properly evaluate

plaintiff’s evidence of changed country conditions and applied the wrong
                                     3
Case 2:18-cv-12268-TGB-EAS ECF No. 22 filed 06/26/20   PageID.261   Page 4 of 7




legal standards in evaluating his claim. Id. at 373–74. In deciding

plaintiff’s subsequent motion for attorney’s fees under the EAJA, the

Sixth Circuit concluded that he was indeed the prevailing party. Pablo

Lorenzo v. Barr, No. 18-3606, 2020 WL 1514832, at *2 (6th Cir. Mar. 30,
2020) (unpublished). In its opinion, the Sixth Circuit appeared

unconcerned with the question of whether the plaintiff had obtained a

final judgment in his favor, focusing on the fact that “[h]is success in
achieving the desired outcome is . . . sufficient to render him a ‘prevailing

party.’” Id. at *2.

      Pablo Lorenzo is factually and legally analogous to the case at bar.
In its previous Order, this Court found that the immigration agency, in

deciding Plaintiffs’ petition, erred in failing to consider the applicability

of an exception to crimes categorized as a “specified offense against a
minor” under the Adam Walsh Act. ECF No. 15, PageID.183. Properly

considering that exception would have involved analyzing evidence

related to David Harrison’s underlying 1994 conviction. The agency’s

failure to properly consider applicable law and evidence in reviewing

David Harrison’s immigration petition is akin to the agency’s failure, in

Pablo Lorenzo, to properly consider plaintiff’s evidence concerning

changed country conditions and to apply the correct standard in

evaluating his claim. In both cases, the courts’ solution was to remand

the matter so that the agency could consider previously overlooked

applicable law and relevant evidence. See Pablo Lorenzo, 779 F. App’x at
                                     4
Case 2:18-cv-12268-TGB-EAS ECF No. 22 filed 06/26/20   PageID.262   Page 5 of 7




374. This Court finds no basis on which to distinguish the case at hand

from Pablo Lorenzo. If the Sixth Circuit considered plaintiff in that case

to be the prevailing party for EAJA purposes, the Court finds it difficult

to see how Plaintiffs should not be considered the prevailing party here.
      II.    The government’s position was substantially justified.
      Although Plaintiffs may be the prevailing party, the government

has met its burden of establishing that its position was substantially

justified, meaning that it had a reasonable basis in both law and fact. See
DeLong v. Comm’r of Soc. Sec. Admin., 748 F.3d 723, 725–26 (6th Cir.

2014). The government’s “position” encompasses both its underlying

agency action and its litigation position. 28 U.S.C. §§ 2412(d)(1)(A),
(d)(2)(D).

      Concerning the government’s underlying position, the Court finds

the agency was not substantially justified in failing to consider the

applicability of a statutory exception to crimes that would generally be

considered a “specified offense against a minor” under the Adam Walsh

Act. See 34 U.S. § 20911(5)(C) (“An offense involving consensual conduct

is not a sex offense . . . if the victim was at least 13 years old and the

offender was not more than 4 years older than the victim.”). David

Harrison had argued for the applicability of that exception in response to

the agency’s Notice of Intent to Deny, but it appears the agency never

addressed his argument. See ECF No. 11-2, PageID.99; ECF No. 1-2,

PageID.31–35. The agency’s failure to consider the applicability of a

                                     5
Case 2:18-cv-12268-TGB-EAS ECF No. 22 filed 06/26/20   PageID.263   Page 6 of 7




relevant statutory exception to crimes categorized as a “specified offense

against a minor,” especially given that David Harrison expressly raised

the exception with the agency, indicates the government’s position at the

agency level did not have a reasonable basis in the law.
      Concerning the government’s litigation position, however, the

Court cannot say it had no reasonable basis in law or fact. The

government acknowledged that this Court had jurisdiction to review
predicate legal issues pertaining to the Adam Walsh Act, ECF No. 11,

PageID.85 (Gov’t Mot. to Dismiss Br.). It also made a plausible argument

that, even if the agency had considered the § 20911(5)(C) exception in

assessing the impact of Harrison’s 1994 conviction on his immigration

petition, his conviction would not fit within the exception. The exception

provides that, “[a]n offense involving consensual conduct is not a sex
offense . . . if the victim was at least 13 years old and the offender was

not more than 4 years older than the victim.” 34 U.S.C. § 20911(5)(C)

(emphasis added). The government argued that the encounter could not

have been consensual because the individual Harrison engaged in sexual

conduct with was intoxicated and, further, that under Michigan law a

person under the age of 16 is legally incapable of sexual consent. ECF No.

11, PageID.87.

      Considering the government’s underlying agency action and

litigation position as a whole, the Court acknowledges the government’s

position was “justified in substance or in the main—that is, justified to a
                                     6
Case 2:18-cv-12268-TGB-EAS ECF No. 22 filed 06/26/20   PageID.264   Page 7 of 7




degree that could satisfy a reasonable person.” Pierce, 487 U.S. at 565.

On that basis, Plaintiffs’ motion for attorney’s fees must be denied.

                             CONCLUSION

      For these reasons, the Report and Recommendation (ECF No. 20),
is MODIFIED IN PART AND ADOPTED IN PART as this Court’s

findings of fact and conclusions of law. Plaintiffs’ motion for attorney’s

fees and costs (ECF No. 16) is accordingly DENIED.
   SO ORDERED.


 Dated: June 26, 2020         s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                     7
